Thomas, J.:
On September 30,1910, Leibholz, respondent, succeeding to the saloon of one Freygang, applied for a liquor license for the year begin ning October 1, 1910, and secured it. He did not obtain original consents from persons within the limits required, but referred to and relied upon the consents given for the business to Freygang, whereby the latter obtained a license upon his application in March, 1910, expiring October 1,1910. In his application Freygang stated that there were no buildings occupied exclusively for dwellings within the limited area. The petitioner seeks to revoke the license upon the ground that his house was such a dwelling and that the answer was false. The petitioner’s house is a tenement house and was used exclusively for a dwelling house, although petitioner in his contract fór a telephone requests the company “to establish at his Bus. * * * a telephone station,” andón the contract appears “Matter for Telephone Directory. Auletta P. Contr., 8 Sterll’g Av. Yonkers.” The petitioner states that there had not been for several years a business sign on his house, and at first he said that he never had one there. Several witnesses testified that there was no sign there indicating a business at the time of the application, and several that there was such sign. It is quite clear that it was used exclusively for dwelling purposes within the reasonable use of such expression. The order should be reversed, with ten dollars costs and disbursements, and the license revoked, with ten dollars costs. Jenks, P. J., Burr and Rich, JJ., concurred; Hirschberg, J., dissented. Order reversed, with ten dollars costs and disbursements, and application to cancel license granted, with ten dollars costs.